Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147932(19)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 147932
  v                                                                 COA: 316819
                                                                    Jackson CC: 09-005026-FC
  WILFRED MARTIN HADLEY,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing a brief in support of the application for leave to appeal is GRANTED. The
  supporting brief will be accepted for filing if filed on or before December 31, 2013.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 13, 2013
                                                                               Clerk